                               Case 93-54192            Doc 999        Filed 03/06/19           Page 1 of 2
                                               United States Bankruptcy Court
                                                   District of Maryland
In re:                                                                                                     Case No. 93-54192-MMH
Robert William Connolly                                                                                    Chapter 7
Marcia G. Connolly
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0416-1                  User: jmanderso                    Page 1 of 1                          Date Rcvd: Mar 04, 2019
                                      Form ID: defntc                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 06, 2019.
db/db          +Robert William Connolly, Jr.,    Marcia G. Connolly,   2122 Pine Avenue,
                 Baltimore, MD 21244-2826
aty            +Ira C. Cooke,   2 Hopkins PLaza #900,    Levin & Gann, P.A.,    Baltimore, MD 21201-2930
aty            +Stanford G. Gann, Jr.,    Levin and Gann, P.A.,   502 Washington Avenue, 8th Floor,
                 Towson, MD 21204-4516
intp           +Theresa Canada,   2516 Edge Combe Circle North,    Apt K,    Baltimore, MD 21215-6844

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 06, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 4, 2019 at the address(es) listed below:
              Adam Stein-Sapir     adam@pfllc.com
              James R. Wooton    jr_wooton@msn.com, jimwooton@comcast.net
              Joel I. Sher    jistrustee@shapirosher.com, ch@shapirosher.com,jsher@ecf.epiqsystems.com
              Lori S. Simpson    lsimpson@lsimpsonlaw.com
              Lucy A. Cardwell    lcardwell@oag.state.md.us
              Richard J. Hackerman    richard@richardhackerman.com, G62327@notify.cincompass.com
              Richard Marc Goldberg    rmg@shapirosher.com, ejd@shapirosher.com,msw@shapirosher.com,
               jlj@shapirosher.com
              Ronald J Drescher    ecfdrescherlaw@gmail.com, ecf1drescherlaw@gmail.com,
               ecf2drescherlaw@gmail.com,ecf@drescherlaw.com,myecfdrescher@gmail.com,notices@nextchapterbk.com
              Tammy Cohen     tcohen@sellmanhoff.com
              US Trustee - Baltimore    USTPRegion04.BA.ECF@USDOJ.GOV
                                                                                            TOTAL: 10
                             Case 93-54192         Doc 999      Filed 03/06/19     Page 2 of 2
                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Baltimore
                                     In re:    Case No.: 93−54192 − MMH        Chapter: 7

Robert William Connolly Jr. and
Marcia G. Connolly
Debtors


                                              DEFICIENCY NOTICE
DOCUMENT:                  995 − Motion to Withdraw Unclaimed Funds from Court Registry in the amount of $1068.15
                           Filed by Theresa Canada . (Attachments: # 1 Supplement # 2 Supplement) (Anderson, Jolon)

PROBLEM:                   The following items are deficient and/or needed for the above pleading, and must be cured
                           by 3/18/19.

                           1. A Motion that contains the reason why the funds were not received by the claimant.
                           2, A Notarized Certificate of Service must be submitted to the Court.
                           3. A Notarized Affidavit must be submitted to the Court, that Affidavit must contain the
                           Social Security Number and a brief history of the claim must be described, along with the
                           address of the lead paint exposure listed in the brief history on that Affidavit.
                           4. A non redacted drivers license that contains the address listed on the Motion must be
                           submitted to the Court.
                           5. A copy of Ms. Canada's Social Security Card.

CURE:                      Please provide the above missing information.

CONSEQUENCE: Failure to cure the problem(s) by the date above may result in the pleading being stricken or
             other action the Court deems appropriate without further notice. For a proposed order, the failure
             to cure the problem(s) may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 3/4/19
                                                                Mark A. Neal, Clerk of Court
                                                                by Deputy Clerk, Jolon Anderson
                                                                410−962−7964
cc:    Debtor

       Attorney for Debtor − James R. Wooton

defntc (rev. 12/12/2016)
